MEMORANDUM**
Genova’s vehicle was hit by a United States Postal Service Truck, and she sustained injuries. The government concedes liability but appeals the determination of damages by the district court below. We review the amount of damages as a factual matter subject to clear error review. To find the trial court’s determinations clearly erroneous, we must be “left with the definite and firm conviction that a mistake has been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746 (1948).
After reviewing the record, we have no such definite and firm conviction. The district court scrupulously heard, examined and weighed all the relevant evidence presented by all sides, including the government and its experts. Its decision appears eminently reasonable to this Court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.